Case 1:20-cv-01092-AMD-JO Document 12 Filed 06/17/20 Page 1 of 1 PageID #: 349




    U N I T E D S TAT E S D I S T R I C T C O U RT
    EASTERN DISTRICT OF NEW YORK
                                                           ●X

     SHIRLEY BROWN,
                                                                    I n d e x N o . : 1 : 2 0 - C V- 0 1 0 9 2 - A M D - J O

                                       Plaintiff,
                                                                    NOTICE          OF      SETTLEMENT

             -against-

     AMERICAN AIRLINES GROUP INC., JANE DOE
     and AMERICAN AIRLINES INC..


                                        Defendants.
                                                            X


            Please be advised that Plaintiff, and Defendants, American Airlines Group Inc. and

    American Airlines, Inc. have reached asettlement in the captioned matter and are working to

    finalize closing papers on the action, including filing Stipulations of Dismissal, with Prejudice of the

    action for all defendants. We request that the parties be provided forty-five (45) days to file the

    Stipulations of Dismissal.




     Alice Chan (AC-03 II)                               Charles Martin Arnold.
     C H A N & G R A N T, L L P                           LERNER, ARNOLD &WINSTON, LLP
     Attorneys for Defendants                            AUormysfor Plain liff
     American Airlines Group Inc.                         Shirley Drown
      and American Airlines, Inc.                         475 Park Avenue South, 28"' Floor
      61 Lexington Avenue -Suite IG                       New York, NY 10016
      New York, NY 10010                                  Tel: (212) 685-4655
      Tel: (646) 779-2988                                 cmarnold(g.lawpartnersllp.com
      Fax: (646) 779-2950
      alice.chan(^changrant.com



     So Ordered:
